     Case 2:20-cv-00060-GMN-NJK Document 10 Filed 03/02/21 Page 1 of 4




 1

 2

 3                                  UNITED STATES DISTRICT COURT

 4                                         DISTRICT OF NEVADA

 5       EDDIE SOWELL SMITH,                             Case No. 2:20-cv-00060-GMN-NJK

 6             Plaintiff,                                ORDER

 7       v.

 8       SARIBAY, et al.,

 9             Defendants.

10

11            Plaintiff, who was in the custody of the Clark County Detention Center (CCDC) when he

12 initiated this matter,1 submitted a civil rights complaint pursuant to 42 U.S.C. § 1983, Docket No.

13 1-1, and an application to proceed in forma pauperis, Docket No. 4.

14            On January 20, 2021, the Court entered a Screening Order granting Plaintiff’s application to

15 proceed in forma pauperis. Docket No. 8. The Court also screened Plaintiff’s complaint pursuant

16 to 28 U.S.C. § 1915A. Id. Section 1915A requires that, before docketing a complaint filed by an

17 inmate, the Court must identify any cognizable claims and dismiss any claims that are frivolous,

18 malicious, fail to state a claim upon which relief may be granted, or that seek monetary relief from

19 a defendant who is immune from such relief. See 28 U.S.C. 1915A. Similarly, under the Prison

20 Litigation Reform Act (PLRA), a federal court must dismiss, at any time, an incarcerated person’s

21

22

23   1     Plaintiff has notified the Court that he is no longer detained at CCDC but is now in custody
24 at the Southern  Desert Correction Center facility of the Nevada Department of Corrections (NDOC).
   Docket No. 7.
25

26
      Case 2:20-cv-00060-GMN-NJK Document 10 Filed 03/02/21 Page 2 of 4




 1 claim if the claim “is frivolous or malicious, fails to state a claim on which relief may be granted, or

 2 seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2).

 3           Pursuant to the Screening Order, the Clerk of the Court filed Plaintiff’s complaint. Docket

 4 No. 9. The Court found in the Screening Order that Plaintiff had stated the following cognizable

 5 claims:

 6       •   Count 1 – Fourteenth Amendment Due Process – Inadequate Medical Care against

 7           Defendants Saribay and Martinez.

 8       •   Count 2 – Fourteenth Amendment Due Process – Disciplinary Segregation against Defendant

 9           Esugurra.

10       •   Count 2 – First Amendment Free Exercise of Religion against Esugurra.

11       •   Count 3 – Fourteenth Amendment Due Process – Disciplinary Segregation against Defendant

12           A. Harris.

13 Docket No. 8 at 17-18.

14           The Court dismissed, without prejudice and with leave to amend, Plaintiff’s Fourteenth

15 Amendment Equal Protection claims and his First Amendment retaliation claim for failure to state a

16 cognizable claim.2 Id. at 18. The Court granted Plaintiff 30 days from the date the Screening Order

17 was entered—that is, until Friday, February 19, 2021—to file an amended complaint curing the

18 deficiencies of his complaint regarding the claims that were dismissed without prejudice. The Court

19 notified Plaintiff that, if he did not file an amended complaint within that period, this matter would

20 proceed immediately on the claims that have not been dismissed.

21

22

23   2    The Court also dismissed with prejudice Plaintiff’s Fourteenth Amendment Due Process
   claims concerning the grievance process and dismissed Defendant Doe CCDC Administrator with
24
   prejudice. Docket No. 8 at 18.
                                                  2
25

26
     Case 2:20-cv-00060-GMN-NJK Document 10 Filed 03/02/21 Page 3 of 4




 1          The period in which Plaintiff was granted leave to file an amended complaint has expired

 2 and Plaintiff has not filed an amended complaint.

 3          Therefore,

 4          THE Court ORDERS that the following claims of Plaintiff’s complaint, Docket No. 9, will

 5 proceed immediately:

 6      •   Count 1 – Fourteenth Amendment Due Process – Inadequate Medical Care against

 7          Defendants Saribay and Martinez.

 8      •   Count 2 – Fourteenth Amendment Due Process – Disciplinary Segregation against Defendant

 9          Esugurra.

10      •   Count 2 – First Amendment Free Exercise of Religion against Esugurra.

11      •   Count 3 – Fourteenth Amendment Due Process – Disciplinary Segregation against Defendant

12          A. Harris.

13          THE Court further ORDERS that the Clerk of Court will issue summonses for Defendants

14 Correctional Officer Saribay, Correctional Officer Martinez, Correctional Officer Esugurra, and

15 Correctional Officer A. Harris, and deliver the same, to the U.S. Marshal for service. The Clerk also

16 will send sufficient copies of the complaint, Docket No. 9, and this order to the U.S. Marshal for

17 service on Defendants.

18          THE Court further ORDERS that the Clerk will send four USM-285 forms to Plaintiff.

19 Plaintiff will have thirty days within which to furnish the required USM-285 forms to the U.S.

20 Marshal, with all relevant information as to each Defendant on each form.

21          THE Court further ORDERS that within twenty days after receiving a copy of the USM-285

22 forms from the U.S. Marshal showing whether service has been accomplished, Plaintiff must file a

23 notice with the Court identifying which Defendants were served and which were not served, if any.

24 If Plaintiff wishes to have service again attempted on an unserved Defendant or Defendants, then a
                                                     3
25

26
      Case 2:20-cv-00060-GMN-NJK Document 10 Filed 03/02/21 Page 4 of 4




 1 motion must be filed with the Court identifying the unserved Defendant or Defendants and

 2 specifying a more detailed name and address for said Defendants or Defendants, or whether some

 3 other manner of service should be attempted.

 4          THE COURT FURTHER ORDERS that Plaintiff will serve upon Defendants or, if an

 5 appearance has been entered by counsel, upon their attorney or attorneys, a copy of every pleading,

 6 motion or other document submitted for consideration by the Court. If Plaintiff electronically files

 7 a document with the Court’s electronic-filing system, no certificate of service is required. Fed. R.

 8 Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff mails the

 9 document to the Court, Plaintiff shall include with the original document submitted for filing a

10 certificate stating the date that a true and correct copy of the document was mailed to the defendants

11 or counsel for the defendants. If counsel has entered a notice of appearance, Plaintiff shall direct

12 service to the individual attorney named in the notice of appearance, at the physical or electronic

13 address stated therein. The Court may disregard any document received by a district judge or

14 magistrate judge which has not been filed with the Clerk, and any document received by a district

15 judge, magistrate judge, or the Clerk which fails to include a certificate showing proper service when

16 required.

17          IT IS SO ORDERED.

18          DATED: March 2, 2021.

19

20                                                _____________________________________
                                                  NANCY J. KOPPE
21                                                UNITED STATES MAGISTRATE JUDGE

22

23

24
                                                      4
25

26
